DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-25 are pending in the instant invention.  According to the Amendments to the Claims, filed January 1, 2021, claims 1-25 were presented for prosecution on the merits.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/061400, filed November 16, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/587,484, filed November 17, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on January 1, 2021, is acknowledged: a) Group I - claims 1-12; and b) substituted heterocycle of formula (I) - p. 43, Example 2.1, BO-2768, shown to the right below, and hereafter referred to as (6-(dimethylamino)-3-methylbenzo[g]pyrrolo[2,1-a]phthalazine-1,2-diyl)dimethanol, where Ring A = -naphthalen-2,3-diyl; each R1 = -CH2OR, wherein each R = -H; R2 = -CH3; and R3 = -NRARB, wherein RA = -CH3 and RB = -CH3.  Claims 1, 9 and 10 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted heterocycles of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13-25, directed to a method for treating cancer in a subject, comprising administering… a substituted heterocycle of the formula (I), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on November 5, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}..
	Thus, a first Office action and prosecution on the merits of claims 1-25 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying a particular utility for the substituted heterocycles of the formula (I).
	The following title is suggested: SUBSTITUTED PYRROLO[2,1-a]PHTHALAZINES AND BENZO[g]PYRROLO[2,1-a]PHTHALAZINES FOR THE TREATMENT OF CANCER.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, optionally substituted on any available carbon atom with one or more substituents independently selected from the group consisting of halo, alkyl, haloalkyl, alkenyl, C(O)H, OH, O(alkyl), O(CH2)xN(Rb)2, OC(O)alkyl, O(aryl), and aryl;
	R1 is alkyl, optionally substituted with one or more substituents independently selected from the group consisting of halo, OR, OC(O)CH3, OC(O)NHR, and OS(O)2R;
	R2 is hydrogen, alkyl, cycloalkyl, aryl, or heteroaryl, wherein the aryl or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halo, CN, C1-C6 alkyl, N(Rc)2, NO2, O(alkyl), -OCH2O-, -O(CH2)2O-, pyrrolidinyl, piperidinyl, piperazinyl, morpholino, and 4-(piperido)piperidinyl;
	R3 is NRARB or NHPhRC;
	R is hydrogen, alkyl, cycloalkyl, or aryl;
	RA is hydrogen or C1-C6 alkyl;
	RB is hydrogen or C1-C6 alkyl; or
	RA and RB, taken together with the nitrogen atom to which they are attached, form pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 4-(piperidin-1-yl)piperidin-1-yl, or 4-(piperidin-4-yl)piperidin-1-yl, wherein the piperazin-1-yl or 4-(piperidin-4-yl)piperidin-1-yl is optionally substituted with one or more substituents independently selected from the group consisting of alkyl and (CH2)nC(O)NH(CH2)mNRARB;
	RC is hydrogen, halo, alkyl, alkenyl, alkynyl, NHC(O)Ra, NHC(O)ORa, O(alkyl), heterocyclyl, or aryl, wherein the alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halo, alkyl, haloalkyl, alkenyl, C(O)H, OH, O(alkyl), OC(O)alkyl, O(aryl), and aryl, and further wherein the aryl is optionally substituted with one or more substituents independently selected from the group consisting of halo, CN, C1-C6 alkyl, N(Rc)2, NO2, O(alkyl), -OCH2O-, -O(CH2)2O-, pyrrolidinyl, piperidinyl, piperazinyl, morpholino, and 4-(piperido)piperidinyl;
	Ra is C1-C6 alkyl or aryl;
	each Rb is independently C1-C10 alkyl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 4-(piperidin-1-yl)piperidin-1-yl, or 4-(piperidin-4-yl)piperidin-1-yl;
	each Rc is independently hydrogen or C1-C10 alkyl;
	m is 1, 2, 3, 4, or 5;
	n is 1, 2, 3, 4, or 5; and
	x is 1, 2, 3, 4, or 5.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is NH2, NHCH3, or N(CH3)2.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 4-(piperidin-1-yl)piperidin-1-yl, or 4-(piperidin-4-yl)piperidin-1-yl.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of formula (I-A):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(I-A)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R4 is hydrogen, OH, O(alkyl) or O(CH2)xN(Rb)2; and
	R5 is hydrogen, OH, O(alkyl) or O(CH2)xN(Rb)2.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 4, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R1 is CH2OH;
R2 is CH2CH3;
R3 is morpholin-4-yl;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 4, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R1 is CH2OH;
R2 is CH3;
R3 is pyrrolidin-1-yl;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 4, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R1 is CH2OH;
R2 is CH3;
R3 is 4-(piperidin-1-yl)piperidin-1-yl;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 4, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R1 is CH2OC(O)NHCH2CH3;
R2 is CH3;
R3 is pyrrolidin-1-yl;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of formula (I-B):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(I-B)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R4 is hydrogen, OH, O(alkyl) or O(CH2)xN(Rb)2; and
	R5 is hydrogen, OH, O(alkyl) or O(CH2)xN(Rb)2.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R1 is CH2OH;
R2 is CH3;
R3 is N(CH3)2;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

The compound of claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R1 is CH2OC(O)NHCH2CH3;
R2 is CH3;
R3 is N(CH3)2;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R1 is CH2OC(O)NHCH2CH3;
R2 is CH3;
R3 is pyrrolidin-1-yl;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A method for treating cancer in a subject, comprising administering to the subject a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:

	The method of claim 13, wherein the compound is of formula (I-A):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(I-A)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R4 is hydrogen, OH, O(alkyl) or O(CH2)xN(Rb)2; and
	R5 is hydrogen, OH, O(alkyl) or O(CH2)xN(Rb)2.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 14, wherein:

R1 is CH2OH;
R2 is CH2CH3;
R3 is morpholin-4-yl;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 14, wherein:

R1 is CH2OH;
R2 is CH3;
R3 is pyrrolidin-1-yl;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 14, wherein:

R1 is CH2OH;
R2 is CH3;
R3 is 4-(piperidin-1-yl)piperidin-1-yl;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 14, wherein:

R1 is CH2OC(O)NHCH2CH3;
R2 is CH3;
R3 is pyrrolidin-1-yl;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:

	The method of claim 13, wherein the compound is of formula (I-B):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(I-B)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R4 is hydrogen, OH, O(alkyl) or O(CH2)xN(Rb)2; and
	R5 is hydrogen, OH, O(alkyl) or O(CH2)xN(Rb)2.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 19, wherein:

R1 is CH2OH;
R2 is CH3;
R3 is N(CH3)2;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 19, wherein:

R1 is CH2OC(O)NHCH2CH3;
R2 is CH3;
R3 is N(CH3)2;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 22 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 19, wherein:

R1 is CH2OC(O)NHCH2CH3;
R2 is CH3;
R3 is pyrrolidin-1-yl;
R4 is hydrogen; and
R5 is hydrogen.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 13, wherein the method further comprises administering to the subject a chemotherapeutic agent before, together with, or after the administration of the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 24 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 13, wherein the chemotherapeutic agent is selected from the group consisting of apomine, arsenic trioxide, betulinic acid, bortezomib, bosentan, capecitabine, carboplatin, carmustine, celecoxib, cisplatin, 4-S-cysteaminyl catechol, 4-S-cysteaminyl phenol, dacarbazine, docetaxel, doxorubicin, everolimus, imatinib mesylate, ipilimumab, lambrolizuma, lenalidomide, oxaliplatin, paclitaxel, sorafenib, tamoxifen, temozolomide, thalidomide, tremelimumab, valproic acid, Vemurafenib (PLX4032), vinblastine, an anti-cytotoxic T-lymphocyte associated protein 4 drug, an antiprogrammed death receptor-1 drug, a mammalian target of rapamycin inhibitor, a MEK inhibitor, a phosphoinositide 3-kinase inhibitor, and a poly (ADP-ribose) polymerase inhibitor.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 13, wherein the cancer is selected from the group consisting of acute lymphoblastic leukemia, acute myelogenous leukemia, a bone tumor, brain cancer, breast cancer, a central nervous system neoplasm, cervical cancer, chronic myelogenous leukemia, colon cancer, esophageal cancer, Ewing’s sarcoma, head and neck cancer, Hodgkin’s disease, larynx cancer, melanoma, multiple myeloma, nasopharynx cancer, neuroblastoma, non-Hodgkin’s lymphoma, a non-melanoma skin cancer, non-small-cell lung cancer, pancreatic cancer, prostate cancer, rectal cancer, retinoblastoma, small-cell lung cancer, testicular cancer, thyroid cancer, and Wilms’ tumor.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Substituted heterocycles of the formula (I), and/or solvates thereof

	Claims 1-4, 9, 13, 14, 19 and 23-25 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heterocycles of the formula (I), where Ring A = -1,2-phenylene or naphthalen-2,3-diyl; and R3 = -NRARB or NHPhRC, respectively, does not reasonably provide enablement for (i) substituted heterocycles of the formula (I), where Ring A ≠ -1,2-phenylene or naphthalen-2,3-diyl; and R3 ≠ -NRARB or NHPhRC; and (ii) solvates of substituted heterocycles of the formula (I), respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  (i) Substituted heterocycles of the formula (I), where Ring A ≠ -1,2-phenylene or naphthalen-2,3-diyl; and R3 ≠ -NRARB or NHPhRC; and (ii) solvates of substituted heterocycles of the formula (I), respectively, as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use (i) substituted heterocycles of the formula (I), where Ring A ≠ -1,2-phenylene or naphthalen-2,3-diyl; and R3 ≠ -NRARB or NHPhRC; and (ii) solvates of substituted heterocycles of the formula (I), respectively.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heterocycles of the formula (I), shown to the right below, as well as the myriad of potential solvates formulated from these substituted heterocycles of the formula (I), respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heterocycles of the formula (I), shown to the right above, and/or solvates thereof, and the pharmacokinetic behavior of these substances as anti-cancer agents;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 19/099755 illustrates a synthesis of the instantly recited substituted heterocycles of the formula (I) {Su, et al. WO 19/099755, 2019};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s (i) substituted heterocycles of the formula (I), where Ring A ≠ -1,2-phenylene or naphthalen-2,3-diyl; and R3 ≠ -NRARB or NHPhRC; and (ii) solvates of substituted heterocycles of the formula (I), respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Scheme 1 and Scheme 2, on pages 29 and 42 of the instant specification, and Su, et al. in WO 19/099755, whether the instantly recited (i) substituted heterocycles of the formula (I), where Ring A ≠ -1,2-phenylene or naphthalen-2,3-diyl; and R3 ≠ -NRARB or NHPhRC; and (ii) solvates of substituted heterocycles of the formula (I), respectively, are enabled.  Similarly, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted heterocycles of the formula (I), where Ring A ≠ -1,2-phenylene or naphthalen-2,3-diyl; and R3 ≠ -NRARB or NHPhRC, respectively (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.

	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

	Moreover, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates of substituted heterocycles of the formula (I) {Vippagunta, et al.  Advanced Drug Delivery Reviews, 48, 2001, 18}:

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (i) substituted heterocycles of the formula (I), where Ring A ≠ -1,2-phenylene or naphthalen-2,3-diyl; and R3 ≠ -NRARB or NHPhRC; and (ii) solvates of substituted heterocycles of the formula (I), respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heterocycles of the formula (I), where Ring A = -1,2-phenylene or naphthalen-2,3-diyl; and R3 = -NRARB or NHPhRC, respectively; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited (i) substituted heterocycles of the formula (I), where Ring A ≠ -1,2-phenylene or naphthalen-2,3-diyl; and R3 ≠ -NRARB or NHPhRC; and (ii) solvates of substituted heterocycles of the formula (I), respectively.  The specification lacks working examples of (i) substituted heterocycles of the formula (I), where Ring A ≠ -1,2-phenylene or naphthalen-2,3-diyl; and R3 ≠ -NRARB or NHPhRC; and (ii) solvates of substituted heterocycles of the formula (I), respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, or a solvate thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited (i) substituted heterocycles of the formula (I), where Ring A ≠ -1,2-phenylene or naphthalen-2,3-diyl; and R3 ≠ -NRARB or NHPhRC; and (ii) solvates of substituted heterocycles of the formula (I), respectively.  Thus, it is unclear, based on the guidance provided by the specification, whether a solvate of a substituted heterocycle of the formula (I), such as ((R)-3-cyclopentyl-1,2-bis(hydroxymethyl)-10-methoxy-10H-cyclohepta[g]pyrrolo[2,1-a]phthalazin-6-yl)-L-valine dihydrate, shown to the left above, is either synthetically feasible or possesses utility as an anti-cancer agent.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (i) substituted hetero-cycles of the formula (I), where Ring A ≠ -1,2-phenylene or naphthalen-2,3-diyl; and R3 ≠ -NRARB or NHPhRC; and (ii) solvates of substituted heterocycles of the formula (I), respectively, is clearly justified.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-4, 9, 13, 14, 19 and 23-25 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, optionally substituted, in claims 1, 4, 9, 14, and 19, with regard to Ring A and/or RC, respectively, is a relative phrase which renders the claims indefinite.  The phrase, optionally substituted, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 15, uses open language, such as include, but not limited to, to define the phrase, optionally substituted, as OH, CHO, alkoxy, etc.; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted heterocycles of the formula (I) have been rendered indefinite by the use of the phrase, optionally substituted, with regard to Ring A and/or RC, respectively.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1-4, 9, 13, 14, 19 and 23-25 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitations, (1) N(Rc)2, with regard to optional substituents for aryl or heteroaryl; and (2) optionally substituted alkyl, with regard to RC, respectively, and the claim also recites (1) NH2 and NHRc, with regard to optional substituents for aryl or heteroaryl; and (2) CH2OH, with regard to RC, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 2 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 2 recites the limitation, The compound of claim 1, wherein R3 is 1H-pyrazol-3-amino, 1H-imidazol-2-amino, or pyrimidine-amino, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heterocycles of the formula (I).  According to claim 1, R3 is not recited as 1H-pyrazol-3-amino, 1H-imidazol-2-amino, or pyrimidine-amino, with respect to the substituted heterocycles of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 24 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, DET, is a relative term which renders the claim indefinite.  The term, DET, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, DET.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method for treating cancer in a subject, comprising administering… a substituted heterocycle of the formula (I) has been rendered indefinite by the use of the term, DET.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624